 



Exhibit 10.3
SECURED CONVERTIBLE PROMISSORY NOTE
      

$2,000,000   September 17, 2004

     FOR VALUE RECEIVED, the undersigned, Sutura, Inc., a Delaware corporation
(the “Maker”), hereby promises to pay to the order of Whitebox Hedged High Yield
Partners L.P., a British Virgin Islands limited partnership, or its assigns (the
“Payee”), at such place as the Payee may designate in writing, the principal sum
of Two Million Dollars ($2,000,000), under the terms set forth herein. This Note
is one of a series of six Notes being issued by Maker on the date hereof.
1. Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest from the date hereof at the rate of twelve percent (12%) per
annum.
2. Payment. Subject to earlier mandatory prepayment under Section 5 below or any
default hereunder, the principal and interest hereof is payable as follows:
     (a) Payments of $60,000 in cash of interest only are payable in arrears on
December 17, 2004 and on each of March 17, June 17, September 17 and
December 17, 2005; and
     (b) On March 17, 2006, the entire outstanding principal balance of this
Note will be due in a single lump sum together with all then accrued, but unpaid
interest (including any then accrued, but unpaid Contingent Additional Interest,
as defined below).
     (c) In the event that, after the date hereof, Maker consummates its
proposed merger (the “Merger”) into Millenium Holding Group, Inc., a Nevada
corporation (“Millenium”), pursuant to an Agreement and Plan of Merger dated
July 9, 2004 (the “Merger Agreement”) and thereafter fails:
          (i) by the earlier of:
               (A) 15 days after the date that certain registration statement to
be filed after the Merger by Millenium under the Securities Act of 1933, as
amended (the “Securities Act”), covering the issuance of its securities to
Fusion Capital Fund II, LLC is declared effective by the U.S. Securities and
Exchange Commission, or
               (B) 120 days after the effective date of the Merger
to file a registration statement (the “Payee Registration Statement”) under the
Securities Act pursuant to Section 2.1 of a Registration Rights Agreement of
this date among Maker, Payee and others (the “Registration Rights Agreement”),
and/or
          (ii) within seven (7) months after the effective date of the Merger to
obtain effectiveness under the Securities Act and applicable state securities
laws of the Payee Registration Statement, then for each full month (prorated for
partial months) that either or both of these failures continue (as aggregated
together, the “Failure Term”), Maker shall pay in

 



--------------------------------------------------------------------------------



 



arrears in cash, with each next otherwise scheduled payment under Sections 2(a)
or (b) above (or if the last scheduled payment under Section 2(b) has been made,
then on the same day of each succeeding month), additional interest (the
“Contingent Additional Interest”) at a rate equal to 0.5% per month for the
first aggregated two months of the Failure Term, and 1% per month for any
portion of the Failure Term thereafter, of the original principal balance of
this Note.
     (d) Except as provided by Section 5 below, the Maker will have no right of
early prepayment of this Note.
3. Conversion.
     (a) At any time while any portion of the principal or interest of this Note
is outstanding, the Payee may give the Maker written notice (the “Payee Notice”)
of its intention to convert all or any portion of the outstanding principal
and/or accrued but unpaid interest on this Note into shares of the Maker’s
Common Stock based on a conversion rate as described below (the “Conversion
Rate”). Upon receipt of the Payee’s notice, the Maker shall immediately cause
certificates dated the Payee Notice date and representing these shares to be
delivered to Payee within 20 days of, and payment shall be deemed to have been
made on, the date of the Payee Notice.
     (b) Prior to the earliest of (i) March 1, 2005, (ii) the effective date of
the proposed Merger of the Maker into Millenium pursuant to the Merger Agreement
(at which time this Note and the rights and obligations of Maker hereunder shall
be assigned to and assumed by Millenium and thereafter the term “Maker” shall
mean and refer to Millenium) or (iii) the date that Maker or its controlling
stockholders enter into any definitive agreement (other than the Merger
Agreement) relating to the sale, license or other disposition of all or
substantially all of the Maker’s assets, the sale or exchange of a majority of
the voting stock of Maker or the merger or consolidation of Maker into or with
any other entity (a “Sale Transaction,” with the date of the definitive
agreement for the Sale Transaction being the “Sale Agreement Date”), the
Conversion Rate shall be computed as follows:
CR = $250,000,000 / N, where
“CR” is the Conversion Rate and
“N” is the number of shares of Common Stock of Maker outstanding on the date of
the Payee Notice, assuming the exercise or conversion of all then outstanding
options, warrants or other rights to acquire shares of Maker’s Common Stock or
securities convertible or exchangeable for Common Stock (or convertible or
exchangeable for securities themselves convertible or exchangeable for Common
Stock), but without assuming (i) the conversion of this Note or any other Notes
that are part of this Series (together, the “Series Notes”) or (ii) the exercise
of warrants to purchase Common Stock of Maker being issued contemporaneously
herewith to the Payee and to the other holders of Notes in this Series
(together, the “Series Warrants”).

-2-



--------------------------------------------------------------------------------



 



     (c) If on or before February 28, 2005, Maker has not consummated the Merger
or entered into a definitive agreement for a Sale Transaction, the Conversion
Rate commencing on March 1, 2005 shall thereafter be computed as follows:
CR = $100,000,000 / N.
For the purposes of this subsection 3(c), “N” is the number of shares of Common
Stock of Maker outstanding as of February 28, 2005, assuming the exercise or
conversion of all then outstanding options, warrants or other rights to acquire
shares of Maker’s Common Stock or securities convertible or exchangeable for
Common Stock (or convertible or exchangeable for securities themselves
convertible or exchangeable for Common Stock), but without assuming (i) the
conversion of the Series Notes or (ii) the exercise of the Series Warrants.
     (d) If on or before February 28, 2005, Maker consummates the Merger, then
the Conversion Rate from and after the effective date of the Merger shall be
computed as follows:
CR = the lesser of:
          (i) $250,000,000 / “New N” (as defined below) or
          (ii) the average closing bid price (rounded to the nearest $0.01 per
share) for Millenium Common Stock (“Maker’s New Common Stock”) on a national
stock exchange, on the Nasdaq system or on the OTC Bulletin Board (as
applicable) for the 20 trading days preceding the effective date of the Merger
(the “Testing Period”), all as reported by bigcharts.com (or if this service is
discontinued, such other reporting service acceptable to Payee). If during the
Testing Period, Millenium effects a stock split or dividend, reverse split or
combination or other recapitalization or reorganization of or relating to its
outstanding Common Stock (a “Millenium Reorganization Transaction”), then in
computing the average closing bid price for Millenium Common Stock, a
proportional adjustment shall be made to the reported closing bid prices for
those trading days during the Testing Period prior to the effective date of the
Millenium Reorganization Transaction.
“New N” is the number of shares of Maker’s New Common Stock outstanding
immediately after consummation of the Merger, assuming the exercise of all then
outstanding options, warrants or other rights to acquire shares of Maker’s New
Common Stock or securities convertible or exchangeable for Maker’s New Common
Stock (or convertible or exchangeable for securities themselves convertible or
exchangeable for Maker’s New Common Stock), but without assuming (i) the
conversion of the Series Notes or (ii) the exercise of the Series Warrants.
     (e) If Maker or its controlling stockholders enter into a definitive
agreement relating to a Sale Transaction (whether prior to or after consummating
the Merger), then from and after the Sale Agreement Date, the Conversion Rate
shall be the lesser of the rate computed pursuant to the above provisions or the
per-share price as computed pursuant to the terms of the definitive agreement;
provided, however, that if the Sale Transaction is ultimately not consummated

-3-



--------------------------------------------------------------------------------



 



(whether upon termination or abandonment of the definitive agreement or
otherwise), then from and after the date that Maker gives Payee notice thereof,
the provisions of this subsection (e) shall become inapplicable (unless and
until Maker or its controlling stockholders enter into a different definitive
agreement relating to a Sale Transaction, whereupon, each time, this subsection
shall again become applicable).
     (f) The Conversion Rate (and, as applicable, the factors above used to
compute it) shall be adjusted proportionally for any subsequent stock dividend
or split, stock combination or other similar recapitalization, reclassification
or reorganization of or affecting Maker’s Common Stock or Maker’s New Common
Stock (including any such event occurring on or after the date hereof and prior
to consummation of the Merger. In case of any consolidation or merger to which
the Maker is a party (including the Merger) other than a merger or consolidation
in which the Maker is the continuing corporation, or in case of any sale or
conveyance to another corporation of the property of the Maker as an entirety or
substantially as an entirety, or in the case of any statutory exchange of
securities with another corporation (including any exchange effected in
connection with a merger of a third corporation into the Maker), then instead of
receiving shares of Maker’s Common Stock, Payee shall have the right thereafter
to receive the kind and amount of shares of stock and other securities and
property which the Payee would have owned or have been entitled to receive
immediately after such consolidation, merger, statutory exchange, sale or
conveyance had the same portion of this Note been paid or converted immediately
prior to the effective date of such consolidation, merger, statutory exchange,
sale or conveyance and, in any such case, if necessary, appropriate adjustment
shall be made in the application of the provisions set forth in this Section
with respect to the rights and interests thereafter of the Payee, to the end
that the provisions set forth in this Section shall thereafter correspondingly
be made applicable, as nearly as may reasonably be, in relation to any shares of
stock and other securities and property thereafter deliverable in connection
with this Note. The provisions of this subsection shall similarly apply to
successive consolidations, mergers, statutory exchanges, sales or conveyances.
4. Security. The full and timely payment of this Note, together with the Maker’s
obligations under a Purchase Agreement of this date among Maker, Payee and
others (the “Purchase Agreement”) shall be secured by a Security Agreement
(including the Patent and Trademark Security Agreement attached thereto) of this
date (the “Security Agreement”) covering all of Maker’s assets. The security
interest granted under the Security Agreement shall be a first priority security
interest (shared with the other holders of the Notes that comprise this Series)
subordinate to no other secured rights.
5. Mandatory Prepayments. If Maker or its controlling stockholders enter into a
definitive agreement relating to a Sale Transaction, the Maker shall give Payee
at least fifteen days prior written notice of the proposed date for consummation
of the Sale Transaction. The Maker’s notice shall include a description of the
proposed price, terms and conditions of the Sale Transaction. Despite any other
provisions hereof, the entire principal balance of this Note, and all accrued
but unpaid interest (including any Contingent Additional Interest), shall be due
and payable immediately prior to (and as a condition of) the closing on the Sale
Transaction. However, within fifteen days after receipt of Maker’s notice, Payee
may give written notice to Maker that Payee elects to convert all or any portion
of the outstanding principal and/or accrued but unpaid interest on this Note
into shares of the Maker’s Common Stock (in which case, the

-4-



--------------------------------------------------------------------------------



 



Payee’s notice will constitute a Payee Notice under Section 3 above and the
portion of this Note not so converted will be retired in cash as otherwise
provided in this Section).
     The Maker shall not consummate any Sale Transaction, the price, terms and
conditions of which materially deviate from those described in Maker’s notice to
the Payee, without first giving the Payee a new notice specifying such changes.
Such new notice will commence a new 15-day period during which time Payee may
give its notice to Maker as provided above. Nothing in this Section will
restrict the Maker’s ability to effect a Sale Transaction if Maker complies with
the foregoing provisions hereof.
6. Default. The occurrence of any one or more of the following events shall
constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest
(including any Contingent Additional Interest), to be immediately due and
payable:
     (a) The Maker shall fail to make any required payment of principal or
interest (including Contingent Additional Interest) when due, and such failure
shall continue through five days after Payee gives written notice of such
failure to Maker.
     (b) The Maker shall be in material default of any term or provision of the
Purchase Agreement, the Security Agreement, the Registration Rights Agreement or
the Warrant being issued on the date hereof by Maker to Payee (the “Warrant”),
and such failure shall continue through five days after Payee gives written
notice of such default to Maker. Despite the foregoing, a failure by Maker to
timely file the Payee Registration Statement and obtain its effectiveness under
the Securities Act will not, without Maker’s subsequent failure to timely pay
Contingent Additional Interest, constitute an event of default under this
subsection (b).
     (c) The Maker fails to give Payee the notice(s) required by, or consummates
a Sale Transaction in violation of, Section 5 above.
     (d) The Maker shall become insolvent or any bankruptcy, reorganization,
debt arrangement or other proceeding under any bankruptcy or insolvency law
shall be instituted by or against the Maker.
     (e) Any representation or warranty of the Maker contained in the Purchase
Agreement, the Security Agreement, the Registration Rights Agreement or the
Warrant shall be untrue in any material respect, or Maker shall fail to
materially comply with any covenants or agreements of Maker contained in any of
the foregoing.
     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Sections 2, and prepayment as required by
Section 5, are of essence and that any failure to timely pay any installment of
principal or interest (within any permitted grace period above), including
Contingent Additional Interest, permits Payee to declare this Note immediately
due in cash in its entirety without any prior notice of any kind to Maker,
except for the specific notices provided above.
7. Applicable Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THE NOTE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF

-5-



--------------------------------------------------------------------------------



 



MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
8. Waivers. The Maker hereby waives presentment for payment, notice of dishonor,
protest and notice of payment and all other notices of any kind in connection
with the enforcement of this Note.
9. No Setoffs. The Maker shall pay principal and interest under the Note without
any deduction for any setoff or counterclaim.
10. Costs of Collection. If this Note is not paid when due, the Maker shall pay
Payee’s reasonable costs of collection, including reasonable attorney’s fees.

                  SUTURA, INC.    
 
           
 
  By        
 
           
 
      Anthony A. Nobles, President and    
 
      Chief Executive Officer    

-6-